FILED
                              NOT FOR PUBLICATION                           JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSA MARIA ARGUMEDO                              No. 07-73539
 RODRIGUEZ,
                                                  Agency No. A097-586-947
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Rosa Maria Argumedo Rodriguez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for cancellation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence the agency’s continuous physical presence determination,

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and we deny the

petition for review.

       The record does not compel the conclusion that Argumedo Rodriguez met

her burden to establish continuous physical presence from 1993 to 2003. See

Singh-Kaur v.INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is not

compelled where there is “[t]he possibility of drawing two inconsistent conclusions

from the evidence”) (internal quotation marks and citation omitted). In light of our

disposition, we need not address Argumedo Rodriguez’s contentions regarding

the IJ’s adverse credibility determination.

       We need not consider Argumedo Rodriguez’s contention regarding

good moral character, because her failure to establish continuous physical presence

is dispositive. See 8 U.S.C. § 1229b(b)(1)(A).

       PETITION FOR REVIEW DENIED.




LR/Research                                   2                               07-73539